Exhibit 12.1 Ratio of Earnings toFixed Charges (Dollars in thousands) Year Ended December 31, Income (Loss) from Continuing Operations $ 19,273 $ 70,606 $ 62,375 $ ) $ ) Plus (Less): Income Taxes (Benefit) 2,669 4,962 9,270 ) ) Fixed Charges 29,570 37,562 32,744 42,824 36,888 Less: Capitalized Interest ) Earnings Before Fixed Charges 45,988 100,329 95,993 ) ) Fixed Charges: Interest Expense $ 23,244 $ 23,821 $ 23,332 $ 36,946 $ 33,486 Capitalized Interest 5,524 12,801 8,396 4,955 2,565 Estimated Portion of Rental Expense Equivalent to Interest 802 940 1,016 923 837 Total Fixed Charges 29,570 37,562 32,744 42,824 36,888 Ratio of Earnings to Fixed Charges 1.56 2.67 2.93 N/A N/A N/A – The ratio is less than 1.0. A deficiency of $259.6 million exists for the year ended December 31, 2016. The calculation of earnings includes $58.2 million of non-cash depreciation and amortization expense and $162.8 million of impairment charges. A deficiency of $225.8 million exists for the year ended December 31, 2015. The calculation of earnings includes $72.6 million of non-cash depreciation and amortization expense and $152.1 million of impairment charges.
